department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uniform issue list ef pacti legend taxpayer a b annuity b company c ira d company e firm f amount amount dear - the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to your request dated date as supplemented by correspondence dated date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code as applicable to an annuity described in code sec_403 taxpayer a represents that she received a distribution of b annuity b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount a portion of amount within the 60-day period prescribed by sec_402 and made applicable to her situation pursuant to code sec_403 was due to her reliance on the misinformation provided by company c taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained b annuity b a qualified retirement annuity with company c this annuity was established in when taxpayer a left her job as a teacher in late taxpayer a began planning for retirement and a consolidation of her retirement accounts taxpayer a requested a surrender of the policy with company c and sought to rollover b annuity b into ira d with company e taxpayer a opened ira d an individual_retirement_account with company e and completed paperwork for a direct_rollover but company e requested proof that the funds were from a qualified_plan at that time taxpayer a did not remember the source of the funds in b annuity b and sought assistance from a representative with company c company c was in a bankruptcy protection program at that time and because of inconsistent information from company c taxpayer a sought the assistance of her financial advisor with firm f taxpayer a and her financial advisor had numerous conversations with representatives of company c during the first half of in date after the unexpected distribution amount from company c a representative of company c was told that proof of tax qualification of the funds was needed to complete a rollover the representative told taxpayer a and her financial advisor that the funds did not need tobe rolled into an ira as the funds were not taxable upon distribution taxpayer a’s financial advisor specifically asked how the 1099-r would be coded and was told the proceeds would not be taxable taxpayer a also received a letter from company c indicating that the cost_basis in the policy was more than the surrender amount and therefore there was no gain at the time of surrender based on this information taxpayer a’s financial advisor with firm e advised her she did not need to rollover any of the distribution taxpayer a and her financial advisor were not aware that this determination was incorrect until she received a 1099-r totaling amount in early on date taxpayer a after receiving inconsistent information from company c on why the 1099-r amount was different from the distribution amount transferred amount into ira d with company e based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_403 of the code provides that the rules of sec_402 through shall apply for the purposes of sec_403 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible retirement pian and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her and her financial advisor’s reliance on the misinformation provided by a representative of company d which resulted in amount being deposited into a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a portion of amount from b annuity b provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to taxpayer a’s contribution of amount into ira d on date such contribution will be considered a rollover_contribution for purposes of sec_402 and sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact no se t ep ra t1 yat please address all correspondence to identification sincerely coblte wothn2 cariton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
